Per Curiam,
It was incumbent on plaintiff company, in this issue, to show how much, if anything was owing by the garnishee company to the defendant in the judgment. For that purpose, it gave in •evidence the answers of the garnishee company’s receiver, in which he admitted that, prior to July 23, 1893, nearly six months before the writ of foreign attachment was issued, he had sundry transactions with said defendant wherein certain *237sums of money became due and payable to it for mileage earnings of railroad cars; but, in tbe same connection, he averred that on said day it transferred to the Railroad'Equipment Company all its right to said earnings, and in consequence of said transfer or assignment, a copy of which is attached to his answer and made part thereof, he had no money in his hands, due to said defendant on account of said mileage earnings.
The material averments of fact contained in the answers,, thus put in evidence by the plaintiff, were prima facie true; and, in the absence of any testimony tending to prove the contrary, they were conclusive in favor of the garnishee company, so far as any indebtedness on account of said mileage earnings was concerned; and hence there was no error in refusing to submit that matter to the jury. That branch of the plaintiff’s claim having been properly excluded from the consideration of the jury, the only remaining item was $441.83 for material account, not covered by the assignment above referred to. As to that, the learned judge directed the jury to find for the plaintiff.
There is nothing in either of the specifications of error that requires further notice.
Judgment affirmed.